DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-11 of copending Application No.16/605,429 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 10-11 of copending Application (16/605,429) essentially repeats all the claimed limitations of claim 1 of the instant application except for the preamble. 
 	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 	Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, applicant discloses the limitation of “the device having an adjacent level equal to or higher than a predetermined level”, however applicant fails to clearly define what is meant by the term “level”. The term “level” could mean a plethora of different things. The term “level” is not a commonly known term of the art and could be associated with many parameters and applicant fails to clearly describe what parameter level is being referred too. Applicant’s specification fails to clearly describe what is meant by “level”. The term “adjacent level” is completely unpredictable which creates endue experimentation issue. There is no guidance in the specification with respect what adjacent level would refer to.  
Regarding claim 4, claim 4 is rejected under the virtue of dependency. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, applicant discloses the limitation of “the device having an adjacent level equal to or higher than a predetermined level”, however applicant fails to clearly define what is meant by the term “level”. The term “level” could mean a plethora of different things and henceforth renders the claim indefinite and unclear to the metes and bounds of the invention. The term “level” is not a commonly known term of the art and could be associated with many parameters and applicant fails to clearly describe what parameter level is being referred too. Applicant’s specification fails to clearly describe what is meant by “level”. For examining purposed, examiner is interpreting “level” as some distance or location. 
Regarding claim 4, claim 4 is rejected under the same reason as claim 3 under the virtue of dependency. 
Claims 2-13 recite the limitation “the target device".  There is insufficient antecedent basis for this limitation in the claim. It is unclear to what the applicant is referring to since there is no previous recitation of a target device. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150279356 A1) in view of Harrell (US 8644113 B2).
Regarding claim 1, Lee teaches a communication unit (19) configured to communicate with a plurality of external AI apparatuses (11-18). (Paragraphs 78, 91, Claim 1, Fig.1B)
a processor (20) configured to: receive sound signals of the user from the plurality of external AI apparatus (11-18). (Paragraphs 81-82, 73-76, Fig.1A-2)


the calculated distance and the calculated variation of the distance. (Paragraphs 58, 63-64, 96-97, 118-123) 

 	Lee does not explicitly teach to determine a current path of the user based on these distances.
determine a future path of the user based on the current path.

 	Harrell teaches to determine a current path of the user based on the calculated distance. (Col.8 lines 15-21, Claims 3-4) 
to determine a future path of the user based on the current path. (Col.8, lines 38-48, Claims 3-7)

It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate to determine a current path of the user based on the calculated distance and to determine a future path of the user based on the current path in order to determine direction and/or velocity of travel, so as to set constraints on the user's movement, such constraints can be used to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location.
Regarding claim 12, Lee teaches receiving sound signals of a user from a plurality of external AI apparatuses. (Paragraphs 73-76, 81-82, Fig.1A-2), determining a current location of the user based on the received sound signals. (Paragraphs 58, 63-64, 96-97, 118-123), and determining a target device (11-18); an operation of the target device, in consideration of the current location. (Paragraphs 73-76, 52, Figs.1A-1B), and transmitting a control signal of processing the determined operation to the determined target device. (Paragraphs 73-76, 81-82, Fig.1A-2).
 	Lee does not explicitly teach, but Harrell teaches to determine a current path of the user. (Col.8 lines 15-21, Claims 3-4) and to determine a future path of the user based on the received sound signals. (Col.8, lines 38-48, Claims 3-7)
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate determining a current path of the user and determining a future path of the user based on the received sound signals in order to determine direction and/or velocity of travel, so as to set constraints on the user's movement, such constraints can be used to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location.
Regarding claim 13, Lee teaches receiving sound signals of a user from a plurality of external AI apparatuses. (Paragraphs 73-76, 81-82, Fig.1A-2); determining a current location of the user based on the received sound signals. (Paragraphs 58, 63-64, 96-97, 118-123); determining a target device (11-18) and an operation of the target device, in consideration of the current path. (Paragraphs 73-76, 52, Figs.1A-1B); and transmitting a control signal of processing the determined operation to the determined target device. (Paragraphs 73-76, 81-82, Fig.1A-2).
 	Lee does not explicitly teach, but Harrell teaches to determine a current path of the user. (Col.8 lines 15-21, Claims 3-4) and to determine a future path of the user based on the received sound signals. (Col.8, lines 38-48, Claims 3-7)
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate determining a current path of the user and determining a future path of the user based on the received sound signals in order to determine direction and/or velocity of travel, so as to set constraints on the user's movement, such constraints can be used to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location.

Regarding claim 2, Lee teaches 
Regarding claim 3, Lee teaches wherein the processor (20, 23) is configured to determine a device to be the target device (Paragraph 81, target 25), the device having an adjacent level equal to or higher than a predetermined level (Paragraph 75) from the current path or the future path among the controllable 5devices. (Paragraphs 81-82, 73-76, Claim 1, Figs.1A-2) Lee teaches a speech recognition system 20 which has a server 23 to recognize speech, speech is then recognized by the server 23 and is transmitted to a target 25, so that the target 25 may be controlled by speech.
 	Lee does not explicitly teach - but Harrell teaches a current path of the user. (Col.8 lines 15-21, Claims 3-4) 
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate a current path of the user in order to determine direction and/or velocity of travel, so as to set constraints on the user's movement, such constraints can be used to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location.
Regarding claim 4, Lee teaches wherein the processor (20) is configured to determine a device to be the target device (Paragraphs 44, 81, target 25), the device being a device closest to a current location of the user (Paragraph 82, 69) or a device 10closest to a final location of the future path among the controllable devices. (Paragraph 81-82, 12, Claims 5, 15, Fig.2, Fig.17) The terminals 21, 21-1, 21-2 . . . , and 21-N that are positioned at separate locations and receive speech and whichever terminal is closest to the user who is speaking will inherently receive the speech first, speech is then recognized by the server 23 and is transmitted to a target 25.
Regarding claim 5, Lee teaches wherein the operation of the target device (11-18) includes at least one of an operation for controlling 15the target device (Paragraph 81, target 25), an operation for outputting state information of the target device or an operation for outputting 21, 21-1, 21-2 . . . , and 21-N (information providing device)…and  wherein the information providing device (21) is a device different from the target device (25) and is a device being a target of the state 20information which the target device provides, among the controllable devices. (Paragraphs 81-85, Claim 1, Figs.1A-2) The terminals 21, 21-1, 21-2 . . . , and 21-N (information providing device) are different then the target device 25 and the terminals outputs state information such as location. 
Regarding claim 6, Lee teaches wherein the processor (20, 23) is configured to determine the target device (25), the operation of the target device or the information providing device by additionally considering at least one of current time information, weather information, state information of the controllable devices, a 5record of interaction with the user, or a content of an utterance voice of the user. (Paragraphs 81-85, Claim 1, Fig.2) Lee teaches the speech recognition system 20 includes a plurality of terminals 21, 21-1, 21-2, . . . , and 21-N (information providing device) to receive speech, and a server 23 (processor) to recognize speech. Speech recognized (content of an utterance voice of the user) by the server 23 is transmitted to a target 25, so that the target 25 may be controlled by speech.
Regarding claim 7, Lee teaches wherein the operation of the target device includes behavior information which indicates a 10content of the operation (Paragraphs 10, 98, Claims 9, 19, Fig.14) and time information which indicates a time of processing the operation. (Paragraphs 92-93, 95)
Regarding claim 11, Lee teaches wherein the processor is configured to determine a plurality of pairs of the target device 20and the operation of the target device. (Paragraphs 177, 73-76, 81-82, Fig.1A-2).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20150279356 A1) and Harrell (US 8644113 B2), as applied to Claims 1-7 above, and in further view of Cha (KR 2018-0134628A, all citations are provided from machine translation attached).
Regarding claim 8, Lee does not explicitly teach wherein the processor is configured to 15predict a time when the user reaches the target device, and determine the time information based on the predicted time.
 	Cha teaches wherein the processor is configured to 15predict a time when the user reaches the target device, and determine the time information based on the predicted time. (Page.7, paragraphs 4-5, Claims 6, 16)
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate wherein the processor is configured to 15predict a time when the user reaches the target device, and determine the time information based on the predicted time in order to predict a location of a user at a future time.
Regarding claim 9, Lee does not explicitly teach wherein the processor is configured to: determine the device closest to the final location of the future path to be the information providing device, Client Ref : 19SWPO81PCO1USO2/P019-00242USdetermine a device closest to the user on the future path to be the target 
 	Cha teaches wherein the processor (410) is configured to: determine the device closest to the final location to be the information providing device; (Page.7, paragraphs 4-6, 11-12) Cha teaches the electronic device 410, 413 (information providing device) may first move to the predicted location of the user 710, and when the user 710 moves to the 'entrance' where the user is located at the 'entrance' Based on the weather information, it says, 'It rains this evening. You can output information related to the predicted location, such as 'Keep your umbrella'. The electronic device 410 can also predict the user will be in the kitchen if the user says for example “recipe” the electronic device 410 (Page.7, Paragraph 4) then at this time, more specific location of the device can be managed in the table 900 to select the output media of the device () closer to the user in one space
Cha teaches determine a device closest to the user to be the target device; (Page.8, paragraphs 1-3, 6) Cha teaches the electronic device 410 specifies a device (target device) closest to the user 1010 and processes an operation according to a user command, or specifies a device closest to the user 1010. The electronic device 410 can also predict the user will be in the kitchen if the user says for example “recipe” the electronic device 410 (Page.7, Paragraph 4) then at this time, more specific location of the device can be managed in the table 900 to select the output media of the device (target device) closer to the user in one space. (Page.7, Paragraph 12-Page.8, Paragraph 1)
 	Cha teaches determine the operation of the target device to be outputting the state information of the information providing 5device. (Page.8, paragraphs 1-2, 6, Page.7, paragraphs 6, 12, Claims 5, 15-16) Cha teaches the electronic device 410 may transmit the information to the electronic device D so that the information is visually output through the display 4 of the electronic device D when the user is located in the 'kitchen' based on the table 900. As another example, when a plurality of output media exist in one space, the electronic device 410 can 
 	Harrell teaches a future path of the user. (Col.8, lines 38-48, Claims 3-7)
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate wherein the processor is configured to: determine the device closest to the final location to be the information providing device, Client Ref : 19SWPO81PCO1USO2/P019-00242USdetermine a device closest to the user to be the target device, and determine the operation of the target device to be outputting the state information of the information providing 5device in order to provide a notification to the user and process an operation according to a user command and further modify Lee to incorporate a future path of the user in order to determine direction and/or velocity of travel, so as to set constraints on the user's movement, such constraints can be used to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location.
Regarding claim 10, Lee teaches wherein the processor is configured to: determine a device corresponding to the content of the 10utterance voice of the user among the controllable device to be the information providing device. (Paragraphs 81-82, 73-76, Claim 1, Figs.1A-3) Lee does not explicitly teach to determine the device closest to the user on the future path to be the target device, and determine the operation of the target device to be 15outputting the state information of the information providing device.
 	Cha teaches to determine the device closest to the user to be the target device, and determine the operation of the target device to be 15outputting the state information of the information providing device. (Page.8, paragraphs 1-2, 6,  Page.7, paragraphs 6, 12, Claims 5, 15-16) Cha teaches the electronic device 410 specifies a device (target device) closest to the user 1010 and processes an operation according to a user command, or specifies a device closest to the user 1010. The electronic device 410 can also predict the user will be in the kitchen if the user says for example “recipe” the electronic device 410 (Page.7, Paragraph 4) 
 	Harrell teaches a future path of the user. (Col.8, lines 38-48, Claims 3-7)
 	It would have been obvious to one having ordinary skill in the art before the effective filling date to have modified Lee to incorporate to determine the device closest to the user to be the target device, and determine the operation of the target device to be 15outputting the state information of the information providing device in order to provide a notification to the user and process an operation according to a user command and further modify Lee to incorporate a future path of the user in order to determine direction and/or velocity of travel, so as to set constraints on the user's movement, such constraints can be used to improve the positioning accuracy and/or to reduce the number of reliable sound signals required to accurately determine location.

Conclusion
The references made herein are done so for the convenience of the applicant. They are in no way intended to be limiting. The prior art should be considered in its entirety. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Shams (US 20170076212 A1) is directed to a collaboration of audio sensors in an artificial intelligence (AI) environment to identify and continuously track multiple users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        
/JAMES R HULKA/Primary Examiner, Art Unit 3645